DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to AFCP filed on 07/05/2022. Claims 1, 2, 4-12 and 14-20 are pending, and likewise, Claims 1, 2, 4-12 and 14-20 have been examined.

Response to Reply to Final Office Action
The Response to Final Office Action filed on 07/05/2022 has been considered by examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/05/202, with respect to the rejection(s) of claim(s) 1, 2, 4-12 and 14-20, have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.

Allowable Subject Matter
Claim 1, 2, 4-12 and 14-20 allowed. The following is an examiner’s statement of reasons for allowance:
In independent Claims 1 and 11, applicant Claims “subsequent to activation of the application and based on the function declared by the application, modify the natural language processing technique responsive to the function declared by the application, to increase a likelihood of detection of one or more parameters relative to the natural language processing technique not modified based on the function”
Applicant, on pages 12-13 of the response argues that the claims as amended are not taught by the combination of Kannan and Mutagi. Upon consideration of Applicant arguments presented on pages 12-13 of the response, examiner agrees. The cited prior art of record alone or in combination fails to teach the claimed combination of features. Therefore, claims 1, 2, 4-12 and 14-20 are deemed allowable over the cited prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radebaugh et al. (US 11204787 B2)
Digital assistant interfacing with third-party applications.
	Woo et al. (US 11170768 B2)
Voice controlled Digital Assistant that interfaces with applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658